Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The listing of references in the specification is not a proper information disclosure statement.  37 CFR 1.98(b) requires a list of all patents, publications, or other information submitted for consideration by the Office, and MPEP § 609.04(a) states, "the list may not be incorporated into the specification but must be submitted in a separate paper."  Therefore, unless the references have been cited by the examiner on form PTO-892, they have not been considered.

Specification
The disclosure is objected to because of the following informalities: at line 15 on page 2, the phrase “The method” should read --The test socket--.
Appropriate correction is required.

Drawings
The drawings are objected to under 37 CFR 1.83(a) because they fail to show the hybrid ring coupler 150 (¶0036), two outputs 154 (¶0036) and radiation absorbing structure 750 (¶0045) as described in the published specification.  Any structural detail that is essential for a proper understanding of the disclosed invention should be shown in the drawing. MPEP § 608.02(d). Corrected drawing sheets in compliance with 37 
The drawings are objected to because reference numeral 222, 224 and 250 as shown at fig. 3-4 can’t distinguish from each other.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim 1-2 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Chin (US 2015/0048980 A1).
Regarding claim 1, Chin at fig. 3 discloses a circuit assembly comprising: a circuit including a waveguide/transmission line [3 for MMW source and Abstract] including a waveguide/transmission line end [2], the waveguide/transmission line to carry a radio frequency signal [60GHz, ¶0024]; and a radiation absorbing material [14] in contact with or in close proximity [as shown] with the waveguide/transmission line, the radiation absorbing material to modify the radio frequency signal [modify MMW signal by extracting noise etc].
[¶0005].

Claim 1 and 3 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ying (JP H01261479 A).
Regarding claim 1, Ying at fig. 1 discloses a circuit assembly comprising: a circuit [2] including a waveguide/transmission line including a waveguide/transmission line end [end of 2 near 6], the waveguide/transmission line to carry a radio frequency signal [high frequency]; and a radiation absorbing material [material of terminator 6] in contact with [as shown] or in close proximity with the waveguide/transmission line, the radiation absorbing material to modify [using 6] the radio frequency signal.
Regarding claim 3, Ying discloses the circuit assembly of claim 1, the radiation absorbing material to terminate [using terminator 6, see Abstract] the radio frequency signal.

Claims 1-6 and 17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Tsutsumi (JP H06181123 A).
Regarding claim 1, Tsutsumi at fig. 1-3 discloses a circuit assembly comprising: a circuit [6] including a waveguide/transmission line including a waveguide/transmission line end [end of 6 near 1], the waveguide/transmission line to carry a radio frequency signal [high frequency]; and a radiation absorbing material [ferrite 1] in contact with or in close proximity [as shown] with the waveguide/transmission line, the radiation absorbing material to modify [by absorbing noise] the radio frequency signal.
Regarding claim 2, Tsutsumi discloses the circuit assembly of claim 1, the radiation absorbing material [ferrite] to attenuate [by absorbing] the radio frequency signal.
Regarding claim 3, Tsutsumi discloses the circuit assembly of claim 1, the radiation absorbing material [ferrite] to terminate [by absorbing] the radio frequency signal.
Regarding claim 4, Tsutsumi discloses the circuit assembly of claim 1, wherein the radio frequency signal [high frequency] includes a high-frequency signal and a direct current signal, the radiation absorbing material [ferrite] to form a choke to extract the direct current signal [DC noise of radiation].
Regarding claim 5, Tsutsumi discloses the circuit assembly as recited in claim 1, wherein the circuit is a lead frame [6].
[6 with 7].
Regarding claim 17, Tsutsumi discloses method comprising: applying a high frequency signal to a circuit assembly including a circuit [6] including a waveguide/transmission line and a radiation absorbing material [1], the radiation absorbing material in contact with or in close proximity with the waveguide/transmission line; and attenuating or radio frequency choking [by absorbing] the high frequency signal with the radiation absorbing material.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 7-10, 13-14 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Tsutsumi as applied to claim5 and 1 above, and further in view of MaCormack et al. (US 2015/0111496 A1), hereafter MaCormack.
Regarding claim 7, Tsutsumi discloses all the elements of the circuit assembly as recited in claim 5. Tsutsumi is silent about a frame assembly disposed near the lead frame, the frame assembly to provide a ground reference for the lead frame. MaCormack at fig. 2 discloses a frame assembly [203] disposed near the lead frame [318 of 300/200], the frame assembly to provide a ground reference [via 210] for the 
Regarding claim 8, Tsutsumi discloses all the elements of the circuit assembly as recited in claim 5. Tsutsumi is silent about a frame assembly disposed near the lead frame, the frame assembly including a power supply. MaCormack at fig. 2 discloses a frame assembly [203] disposed near the lead frame [318 of 300/200], the frame assembly including a power supply [ground plane 210 as power supply]. It would have been obvious to a person having ordinary skill in the art before the effective filing date to add frame assembly to the circuit assembly of Tsutsumi to obtain advantages that MaCormack have to offer i.e. provide an electrical ground (see ¶0044).
Regarding claim 9, modified Tsutsumi discloses the circuit assembly as recited in claim 7, wherein the radiation absorbing material is disposed in contact with and adjacent to the frame assembly.
Regarding claim 10, modified Tsutsumi discloses the circuit assembly as recited claim 7, wherein the frame assembly includes a recess [recess for 1710, see fig. 17A-17B of Macormack], and the radiation absorbing material [1710, ¶0080 of MaCormack] is disposed at least partially within the recess.
Regarding claim 13, modified Tsutsumi discloses the circuit assembly as recited in claim 1, wherein the radiation absorbing material absorbs signals having functioning [absorbing 30-300 GHz of EHF signals, ¶0038 and ¶0033 of MaCormack].
Regarding claim 14, Tsutsumi discloses the circuit assembly as recited in claim 1, wherein the radiation absorbing material absorbs signals having functioning frequencies of between about 20 GHz and about 40 GHz [absorbing 30-300 GHz EHF signals, ¶0038 and ¶0033 of MaCormack].
Regarding claim 16, Tsutsumi discloses all the elements. Tsutsumi is silent about the circuit has an operating frequency and an operating frequency wavelength, and the waveguide/transmission line includes a length greater than 0.1 * operating frequency wavelength. MaCormack at ¶0067 suggests width and length determined by wavelength of the signals. Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filling date to use teaching of MaCormac to determine line length of Tsutsumi.

Claims 12 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over  Tsutsumi as applied to claim 1 above, and further in view of Yu et al. (CN 100365093 C), hereafter Yu.
Regarding claim 12, Tsutsumi discloses all the elements including the radiation absorbing material absorbs signals. Tsutsumi is silent about said radiation absorbing material absorbs signals having functioning frequencies of in centimeter-wave, millimeter-wave and sub-millimeter wave band. Yu discloses absorbent at centimeter, millimeter and nanometer wave band. Therefore, it would have been obvious to a person having ordinary skill in  the art before the effective filing date to use absorbent of 
Regarding claim 15, Tsutsumi discloses all the elements including the radiation absorbing material absorbs signals. Tsutsumi is silent about the radiation absorbing material absorbs signals having functioning frequencies of between about 0.4 GHz and about 6 GHz. Yu discloses the radiation absorbing material absorbs signals having functioning frequencies of between about 0.4 GHz and about 6 GHz [50 Mhz to 50 Ghz]. Therefore, it would have been obvious to a person having ordinary skill in  the art before the effective filing date to use absorbent of Yu for Tsutsumi, in order to obtain advantages that Yu have to offer i.e. for excellent absorptivity (see paragraph TECHNICAL-FIELD).

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Tsutsumi as applied to claim 1 above, and further in view of Diaz (WO 0033414 A2).
Regarding claim 11, Tsutsumi discloses all the elements. Tsutsumi is silent about the circuit includes at least one ring coupler. Use of ring coupler as circuit is old and well known to filter specific frequency from the circuit. Diaz at fig. 13 and 2nd paragraph (lines 15-30) on page 17 discloses ring coupler 1300. Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date to modify the Tsutsumi with teaching of Diaz in order to obtain advantages that Diaz has to offer i.e. filtering specific frequency (lines 15-30, on page 17).
Allowable Subject Matter
Claims 18-20 are allowed.
No prior art has been found that meets the limitations of claim 18 calling for a test socket assembly comprising: the radiation absorbing material to attenuate or block the high frequency signal and allow the substantially direct current signal to pass in the waveguide/transmission line, as further defined. Dependent claims 19-20 are also allowed. .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PARESH PATEL whose telephone number is (571)272-1968. The examiner can normally be reached 8:00 am to 4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Judy Nguyen can be reached on 571-272-2258. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/PARESH PATEL/Primary Examiner, Art Unit 2868                                                                                                                                                                                                        



March 12, 2022